Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered. 
Status of Claims
Applicant’s reply filed on 1/10/22 is acknowledged.  Claims 1-35 are pending and are under examination. 
Response to Reply
Claim Objections
Claims 1, 4, 10 and 22 are objected to because of the following informalities: “zero-valent” or “zero valent” is claimed in one or more of these claims.  Please use one of these forms for all the cited claims. 
Claim 35 is objected to because of the following informalities: a comma should be included in second line after “said RFID”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn; and a new rejection follows. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 is rejected because “said metal particles comprise a metal surface with an oxide layer on said metal surface” does not appear to be supported by the originally filed disclosure.  The claim language appears to claim each metal particle comprises a metal surface with an oxide layer.  However, the specification (e.g., [0592]; fig. 27) appears to show support for an oxide layer over the ink coating 9, and not for each metal particle. 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 1 is rejected because “the metal” in the last line is unclear.  Is this “the zero valent metal”?
	Claim 4 is rejected because “said metal particles” and “a metal surface” are unclear.  Is the first term intended to refer to the “particles of the zero-valent metal”? Is the metal surface intended to refer to “a zero-valent metal surface”?  Furthermore, the structural relationship between the layer of an activator or a precursor of said activator, and the oxide layer is unclear.  Because claim 1 recites the layer of an activator or a precursor of said activator is on the metal indicator layer, it is unclear how the oxide layer is also on the metal indicator layer.  
	Claim 5 is rejected because “wherein the barrier material is . . . on the metal indicator layer” is unclear.  Because claim 1 recites the layer of an activator or a 
Claim 9 is rejected because the following term raises an antecedent basis issue: nature of the permeable layer.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the naturally formed oxide layer and the metal layer.  
Claim 10 is rejected because “optionally (a) an activator or a precursor to said activator, and (b) a polymeric binder” is unclear.  Also, should “to” be amended to “of”? First, are both limitations, (a) and (b), optional? Or just limitation (a)?  Second, like above with regard to MPEP § 2172.01, what is the structural relationship between the activator or precursor to said activator, and the binder; and between the activator or precursor to said activator, and the oxide layer, and metal layer?  Is the activator, or precursor to said activator intended to be a layer?  The Office suggests applying similar claim language as claimed in claim 1 with regard to the activator or precursor to said activator; and the binder to clearly claim the scope of the claimed invention. 
 Claim 11 is unclear because “a polymeric binder” raises an antecedent basis issue.  Is this term intended to be a different polymeric binder from the binder initially claimed in claim 10? Or to positively claim the polymeric binder because it is supposed to be considered optional in claim 10? 

Claims 8 and 15 are rejected because “the additional layer” raises an antecedent basis issue.  The Office recommends amending the rejected claim language to “the at least one additional layer”.
Claim 16 is rejected because the following terms raise an antecedent basis issue: “the activator layer”; thickness of the metal or the metal alloy layer; thickness of the metal oxide or the metal alloy oxide; thickness of the permeable layer; and note: nature of the permeable layer, if intended to be the same or different from the initially claimed permeable layer. 
Claim 17 is rejected because the following terms raise an antecedent basis issue: the destruction; and the . . . metal alloy layer. 
Claim 21 is unclear because the scope of the claim is unclear in light of claim 10.  First, like above with regard to MPEP § 2172.01, what is the structural relationship between the sterilization indicating ink and the metal layer of claim 10?; second, is the “with or without a naturally formed oxide layer” referring to the same or different oxide layer from claim 10?; third, because the claim appears to claim a composition, it is unclear how the oxide layer further defines the composition; fourth, “a binder” raises an antecedent basis issue.  Is this term intended to be a different polymeric binder from the binder initially claimed in claim 10? Or to positively claim the polymeric binder because it is supposed to be considered optional in claim 10? 
Claim 22 is rejected because “optionally (a) an activator or a precursor of said activator, and (b) a polymeric binder” is unclear.  First, are both limitations, (a) and (b), optional? Or just limitation (a)?  Second, like above with regard to MPEP § 2172.01, 
Claim 23 is rejected because “the polymeric binder layer” raises an antecedent basis issue.  Claim 10 recites “a polymeric binder”.  Also, “said polymeric layers” raises an antecedent basis issue.  
Claim 27 is rejected because it is unclear how the claim language further defines the claimed system.  Because the claimed sterilant does not appear to be part of the claimed system, and appears to recite the manner in which the claimed system is intended to be employed, it is unclear how the function and/or intended use of the sterilant provides a patentable distinction for the claimed system. 
Claim 28 is rejected because “the sides” raises an antecedent basis issue.  The Office suggests amending “the sides” to “sides”. 
Claim 31 is rejected because it is unclear how the claim language following “wherein” further defines the claimed system.  Like claim 19 above, the claim recites the manner in which the claimed system is intended to be employed because it recites when one message appears before the other message.
With regard to claims 19 and 29-33, it is unclear how the claim language of each claim further defines the claimed system.  The claim appears to recite the manner in which the claimed system is intended to be employed because it recites when a .
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
In light of applicant’s remarks, on p. 11 of the reply, which appears to acknowledge the following claim language is functional claim language, it is noted, the claim language, “wherein when the metal indicator layer is exposed to a sterilant said sterilant causes an irreversible change in opacity, reflectivity or electrical conductivity of 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and a new rejection follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haarer et al. (“Haarer,” WO 2006/048412, newly cited) in view of Smolander et al. . 
As to claims 1, 10, 12, 13, 22, 25 and 27, Haarer discloses an indicating system comprising a substrate (e.g., substrate S in fig. 1A, p. 23 et seq.) having a surface and a metal indicator layer (e.g., first active reagent R1 in fig. 1A is an electrically conductive layer such as silver, p. 24) on said surface, wherein said metal indicator layer comprises a continuous layer of a zero-valent metal (silver is a zero-valent transition metal), and a layer of an activator or a precursor of said activator on said metal indicator layer (e.g., passive reactant R2 in fig. 1A may be a salt layer, p. 24); wherein when the metal indicator layer is exposed to a sterilant said sterilant causes an irreversible change in opacity, reflectivity or electrical conductivity of the metal indicator layer (see change in electrical conductivity on p. 23 et seq.). 
As to claims 1, 10, and 22, with regard to the limitation, “wherein the sterilant is humidity, ionizing radiation, steam, ethylene oxide, plasma, formaldehyde, dry heat, hydrogen peroxide or a mixture thereof,” while Haarer does not specifically with regard to the embodiment of fig. 1A, Haarer does disclose the transfer of heat to cause a chemical and/or physical reaction on p. 6 et seq..  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to utilize heat as a sterilant because Haarer acknowledges, with regard to the embodiment of fig. 1A, that the electrical conductivity of the active reactant R1 is temperature dependent (see p. 23 of Haarer), and thus, heat would have been an obvious agent to use to easily cause a change in the electrical conductivity of the active reactant R1.  

Also, with regard to claims 1, 10, and 22, Haarer does not specifically disclose the zero-valent metal has a thickness of from 10 Angstroms to 0.01 mm.  Smolander discloses an indicator comprising a metal which is selected from the group of transition elements and is preferably of metallic silver and/or copper.  The indicator is made either by applying a metal layer on a suitable non-metal substrate or by printing, it on a suitable printing base, for example by the screen printing or the flexographic printing technique. The printing base can be, for example, paper, board, or plastic.  When a metal coating is applied on a non-metallic substrate, for example by vapour deposition or sputtering, it can be made very thin, normally with a layer thickness of 1 to 10 nm. An advantageous layer thickness is 1 to 5 nm.  See e.g., [0024-0026].  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a specific thickness because the sensitivity of the indicator can be adjusted e.g. by changing the thickness of the metal layer (e.g., [0028] of Smolander).  
Lastly, with regard to claims 1, 10, and 22, while Haarer in combination with Smolander discloses the claimed structural features of the claimed sterilization 
As to claims 2, 11, and 21, Haarer does not specifically disclose the activator in the form of particles in the binder.  Patel discloses an indicator controller in e.g., figs. 1-4 and [0043] et seq. in the form of particles and an ink formation in e.g., [0026] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have the activator in the form of particles because it would allow for a compact design of the system. 
As to claim 3, Haarer discloses on p. 24, the TTI structure is sealed to avoid interaction with water from the surroundings. 
As to claim 4, Haarer discloses on p. 32 and fig. 4E, a TTI structure with a substrate coated with an electrically conductive layer, and R1 can be a metal oxide layer.  
As to claim 5, Patel discloses a barrier in e.g., [0045] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a barrier to protect the layers underneath it. 

As to claims 7, 18, 19 and 28-33, while Haarer discloses a color message on p. 5 et seq., Haarer does not specifically disclose a message.  Patel discloses a message in e.g., [0049] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a message so that it provides an alternative way to clearly communicate with the user.  
As to claims 8-9, 15, and 23, see e.g., p.10 et seq. of Haarer, which discloses a multi-layer structure with additional layers that can perform various functions.
As to claims 14 and 26, Haarer discloses on p. 24 et seq. potassium chloride.  
As to claim 16, Haarer discloses on p. 27 et seq. that the active and passive reactants may be a variety of materials.  
As to claim 17, Haarer discloses on p. 29 et seq. time-temperature dependent changes. Also see e.g., p. 23 et seq., which discloses R1 disintegrating at a rate proportional to the time and temperature changes. 
As to claim 20, Haarer discloses on p. 23 et seq. and fig. 3, the metal layer is an antenna of a RFID having at least one RFID electronic chip (or tag) and at least a portion is covered with a layer of the activator. 
As to claim 34, Haarer does not specifically disclose the specific type of oxidizing agent as claimed (see p. 27 of Haarer), Patel discloses in e.g., [0013], Patel in PCT application # WO 00/61200 has disclosed formulations and devices for monitoring sterilization with plasma. The device is made by coating of a mixture of at least one (a) polymeric binder, (b) plasma activator and (c) plasma indicator. The device undergoes a 
As to claim 35, Haarer discloses on p. 23 et seq., the change of conductivity of an antenna of a RFID.  
Response to Arguments
Applicant’s arguments with respect to claims 1-35 have been considered but are moot because of the new ground of rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



1/27/2022